Exhibit 10

 

FIRST AMENDMENT
TO
RIGHTS AGREEMENT

 

This FIRST AMENDMENT (this “Amendment”) dated as of April 28, 2004 to the Rights
Agreement, dated as of October 12, 1998 (the “Rights Agreement”), by and
between  North American Scientific, Inc., a Delaware corporation (the
“Company”), and  U.S. Stock Transfer Corporation, a California corporation (the
“Rights Agent”) is entered into between such parties. Capitalized terms used but
not defined herein are used herein as defined in the Rights Agreement.

 

WHEREAS, the Company, AM Capital I, Inc., a Delaware corporation and
wholly-owned subsidiary of the Company, and NOMOS Corporation, a Delaware
corporation (“NOMOS”), have entered into an Agreement and Plan of Merger (the
“Merger Agreement”) dated as of October 26, 2003, as amended, pursuant to which
NOMOS stockholders will receive 0.891 shares of Company common stock (“Common
Shares”) for each share of NOMOS common stock they hold, approximately 1.212
Common Shares for each share of NOMOS series A preferred stock they hold, 0.603
Common Shares and $2.15 per share in cash for each share of NOMOS series B
preferred stock they hold, and 0.340 Common Shares and $5.99 per share in cash
for each share of NOMOS series C preferred stock they hold, plus in each case
cash in lieu of fractional shares; and

 

WHEREAS, the parties hereto desire to amend the Rights Agreement to provide for
an exception to the definition of “Acquiring Person” in the Rights Agreement as
part of and as consideration for the transactions contemplated by the Merger
Agreement;

 

WHEREAS, the execution and delivery of this Agreement by the Company and the
Rights Agent is a condition to closing the transactions contemplated by the
Merger Agreement.

 

NOW THEREFORE, the parties hereto agree that the Rights Agreement is hereby
amended as follows:

 

1.             Section 1(a) shall be replaced with the following:

 

“Acquiring Person” shall mean any Person (other than the Company or any
Subsidiary of the Company or any employee benefit plan or stock ownership plan
of the Company or of any Subsidiary of the Company or any entity holding Common
Shares for or pursuant to the terms of any such plan) who or which, together
with all Affiliates and Associates of such Person, shall be the Beneficial Owner
of 15% or more of the Common Shares then outstanding; provided, however, that
John A. Friede  shall not be determined to be an “Acquiring Person” due solely
to (a) the acquisition of any Common Shares as a result of the consummation of
the transactions contemplated by the Merger Agreement, (b) the exercise of stock
options to purchase Common Shares held by John A. Friede as a result of (i) the
consummation of the transactions set forth in the Merger Agreement or (ii)
grants made to John A. Friede by the Company in connection with

 

1

--------------------------------------------------------------------------------


 

his role as a member of the board of directors of the Company or (c) the
acquisition of beneficial ownership of any equity securities of the Company
representing up to 5% of Common Shares and which are deposited in, and subject
to, the Voting Trust (as such term is defined in the Merger Agreement).

 

2.             This Amendment may be executed in one or more counterparts, each
of which shall be deemed to be an original, but both of which shall constitute
one and the same instrument.

 

3.             Except as amended hereby, the Rights Agreement shall remain in
full force and effect.  This Amendment and the Rights Agreement, as amended
hereby, shall constitute one and the same instrument.

 

4.             This Amendment shall be governed by and construed in accordance
with the laws of the State of Delaware.

 

[Signature Page Follows.]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties has executed this Amendment as of the
date first written above.

 

 

NORTH AMERICAN SCIENTIFIC, INC.

 

 

By:

/s/ L. Michael Cutrer

 

Name: L. Michael Cutrer

Its: President and Chief Executive Officer

 

 

U.S. STOCK TRANSFER CORPORATION

 

By:

/s/ Syed A. Hussaini

 

Name:

Syed A. Hussaini

Its:

Vice President

 

--------------------------------------------------------------------------------